   Case 5:21-cr-50009-JLV Document 1 Filed 01/12/21 Page 1 of 3 PageID #: 1



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION



UNITED STATES OF AMERICA,                   CR


                   Plaintiff,               REDACTED INDICTMENT


      vs.                                   Assault with a Dangerous Weapon
                                            (18 U.S.C. §§ 113(a)(3), 1153, and 2)

FRED BAGOLA, JR.,                           Assault Resulting in Serious Bodily
VERN JANIS, and                             Injury
SHEREE BAGOLA,                              (18 U.S.C. §§ 113(a)(6), 1153, and 2)

                   Defendants.              False Statements
                                            (18 U.S.C. § 1001(a)(2))

                                            Aeeessory After the Fact
                                            (18 U.S.C. § 3)


      The Grand Jury charges:

                                    COUNT I


      On or about May 23, 2020, near Pine Ridge, in Indian country, in the

District of South Dakota, the defendants, Fred Bagola, Jr., and Vern Janis,

Indian persons, did assault Harold Tobacco, Jr., with a dangerous weapon, to

wit: a machete, with intent to do bodily harm, and did aid and abet each other

in the commission of the offense, all in violation of 18 U.S.C. §§ 113(a)(3), 1153,

and 2.


                                    COUNT II


      On or about May 23, 2020, near Pine Ridge, in Indian country, in the

District of South Dakota, the defendants, Fred Bagola, Jr., and Vern Janis,

Indian persons, did assault Harold Tobacco, Jr., and did aid and abet each other
   Case 5:21-cr-50009-JLV Document 1 Filed 01/12/21 Page 2 of 3 PageID #: 2



in the commission of the offense, and said assault resulted in serious bodily

injury, all in violation of 18 U.S.C. §§ 113(a)(6), 1153, and 2.

                                       COUNT 111


      On or about May 23, 2020, near Pine Ridge, in the District of South

Dakota, the defendant, Sheree Bagola, did willfully and knowingly make and

cause to be made materially false, fictitious, and fraudulent statements and

representations in a matter within the jurisdiction of a department and agency

of the United States, to wit: the defendant, Sheree Bagola, stated and represented

to responding officers that no one was present with her on the Shane Tyon

property on May 23, 2020, other than her children, when she then and there

well knew that Vern Janis was inside the residence, and that Fred Bagola, Jr.,

and others had recently been present on the property on May 23, 2020, all in

violation of 18 U.S.C. § 1001(a)(2).

                                       COUNT IV


      On or about May 23, 2020, near Pine Ridge, in the District of South

Dakota, the defendant, Sheree Bagola, did willfully and knowingly make and

cause to be made materially false, fictitious, and fraudulent statements and

representations in a matter within the jurisdiction of a department and agency

of the United States, to wit: the defendant, Sheree Bagola, stated and represented

to responding officers that no assault had occurred on her property, when she

then and there well knew that Fred Bagola, Jr., and Vern Janis had participated

in an assault of Harold Tobacco, Jr., all in violation of 18 U.S.C. § 1001(a)(2).
  Case 5:21-cr-50009-JLV Document 1 Filed 01/12/21 Page 3 of 3 PageID #: 3




                                   COUNT V


      On or about May 23, 2020, near Pine Ridge, in the District of South

Dakota, the defendants, Vern Janis and Sheree Bagola, while knowing that an

offense against the United States had been committed, to wit: the assault of

Harold Tobacco, Jr., as charged in Counts I and II, did receive, relieve, comfort,

and assist the offender, Fred Bagola, Jr., in order to hinder or prevent his

apprehension, trial, and punishment, all in violation of 18 U.S.C. § 3.

                                     A TRUE BILL:


                                            NAME REDACTED

                                     Foreperson

RONALD A. PARSONS, JR.
United States Attorney
